Title: James Madison to Mathew Carey, 1 November 1829
From: Madison, James
To: Carey, Mathew


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                1829
                            
                        
                        
                        I recd. the pamphlet with which you lately favored me whilst I was in Richmond where the attention due to it
                            was prevented by that demanded by my public situation. I can not now return my thanks without alluding to the impression made
                            by the ability which pervades the several articles composing the publication. The views presented in som of them cannot
                            fail to have a favorably effect in the midst of excited feelings, and to be duly estimated when these shall have given way
                            to  patriotic expressions at a cooler period.
                        
                            
                                
                            
                        
                    